Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  154085                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  In re REQUEST FOR ADVISORY OPINION                                                                        Joan L. Larsen,
  REGARDING CONSTITUTIONALITY OF                                                                                      Justices
  2016 PA 249                                                       SC: 154085

  _________________________________________/

          On order of the Court, the request by the Governor for an advisory opinion on the
  constitutionality of Section 152b contained in 2016 PA 249 is considered. We invite the
  Governor and any member of the House or Senate to file briefs on the following
  questions: (1) whether the Court should exercise its discretion to grant the Governor’s
  request to issue an advisory opinion in this matter; and (2) whether the appropriation to
  nonpublic schools authorized by Section 152b of 2016 PA 249 would violate Const 1963,
  art 8, § 2.

        We respectfully request the Attorney General to submit separate briefs arguing
  both sides of the above questions. Other persons or groups interested in the
  determination of the questions presented in this matter may move the Court for
  permission to file briefs amicus curiae on either or both sides of the above questions.

        All briefs shall be filed no later than August 26, 2016.

        The request by the Governor for an advisory opinion remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2016
           t0720
                                                                               Clerk